DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seder et al. (20100253539).
Regarding claim 1: Seder discloses an apparatus for identifying a short cut-in vehicle, the apparatus comprising:
a signal conversion unit configured to receive and signal-process a plurality of sensing signals (Fig.1, Paragraph 0052);
a computation unit configured to compute state information of a surrounding vehicle detected from the signal-processed signal (Fig. 12, Paragraph 0111-0113);
a sensor fusion track output unit configured to output a sensor fusion track based on the computed state information of the surrounding vehicle (Fig. 12 and Paragraph 0111-0113)
an occupancy distance map (0DM) output unit configured to output 0DM information including a grid map corresponding to a vehicle detection region and an 0DM object including a plurality of detection points based on the computed state information of the surrounding vehicle; and a cut-in vehicle identification unit configured to identify a cut-in vehicle based on the output sensor fusion track and 0DM information (Paragraph 0193-0195).
Regarding claim 2: Seder discloses wherein the signal conversion unit receives the plurality of sensing signals from a front radio detection and ranging (RADAR) and a lateral RADAR of the subject vehicle during reception of the plurality of sensing signals (Paragraph 0052-0054).
Regarding claim 3: Seder discloses wherein the computation unit computes distance information, speed information, and angle information of the detected surrounding vehicle during computation of the state information of the detected surrounding vehicle (Fig. 12 and 0111-0114).
Regarding claim 4: Seder discloses wherein the 0DM output unit outputs a grid map, a longitudinal position, a lateral position, a longitudinal speed, a flag indicating presence or absence, and possibility information, which are obtained by dividing a front longitudinal and lateral region into 6 parts, at a subject vehicle equal to or less than a predetermined speed during output of the 0DM information (Fig. 12 and 13 and Paragraph 0111-0113).
Regarding claim 5: Seder discloses wherein the 0DM output unit generates a grid map corresponding to the vehicle detection region based on lane information during output of the 0DM information (Fig. 19 and Paragraphs 0122-0127).
Regarding claim 6: Seder discloses wherein the 0DM output unit generates a plurality of detection points based on effective detection information received from the front RADAR and lateral RADAR of the subject vehicle, and clusters a detection point group identified to be an object or a vehicle among the plurality of detection points positioned in the grid map to generate at least one 0DM object during output of the 0DM information (Paragraph 0104-0107. 0157).
Regarding claim 7: Seder discloses wherein the 0DM output unit outputs 0DM sensor fusion information to which a weight is applied depending on accuracy of a sensor based on a detection region of the sensor during output of the 0DM information (Paragraph 0117-0120).
Regarding claim 8: Seder discloses wherein the 0DM output unit outputs 0DM sensor fusion information to which a weight is applied depending on accuracy of a sensor based on a detection region of the grid map during output of the 0DM information (Paragraph 0117-0120).
Regarding claim 9: Seder discloses wherein the cut-in vehicle identification unit estimates heading information of a cut-in vehicle based on the output 0DM information (Paragraph 0193-0195).
Regarding claim 10: Seder discloses wherein the cut-in vehicle identification unit applies gating of a predetermined region based on the sensor fusion track, checks a correlation between a sensor fusion track and the 0DM information, and identifies the cut-in vehicle based on the sensor fusion track and the 0DM information upon checking the correlation (Paragraph 0117-0120 and 0193-0195).
Regarding claims 11-20: These claims contain the same features and limitations as claims 1-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668